UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 21)* TERRESTAR CORP (Name of Issuer) Common Stock, $0.01 par value (Title of Class of Securities) (CUSIP Number) Philip Falcone 450 Park Avenue, 30th Floor New York, NY 10022 (212) 339-5100 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 1, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this statement because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [ ] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No.:881451108 Page2of 18 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [] 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person with 7. Sole Voting Power0 8. Shared Voting Power25,865,956 9. Sole Dispositive Power0 Shared Dispositive Power25,865,956 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) [] Percent of Class Represented by Amount in Row (11) 18.1% Type of Reporting Person: CO SCHEDULE 13D CUSIP No.:881451108 Page 3of 18 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). HARBINGER CAPITAL PARTNERSLLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [] 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person with 7. Sole Voting Power0 8. Shared Voting Power25,865,956 9. Sole Dispositive Power0 Shared Dispositive Power25,865,956 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) [] Percent of Class Represented by Amount in Row (11) 18.1% Type of Reporting Person: CO SCHEDULE 13D CUSIP No.:881451108 Page4of 18 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [] 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person with 7. Sole Voting Power0 8. Shared Voting Power9,001,132 9. Sole Dispositive Power0 Shared Dispositive Power9,001,132 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) [] Percent of Class Represented by Amount in Row (11) 6.4% Type of Reporting Person: PN SCHEDULE 13D CUSIP No.:881451108 Page5 of 18 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS GP, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [] 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person with 7. Sole Voting Power0 8. Shared Voting Power9,001,132 9. Sole Dispositive Power0 Shared Dispositive Power9,001,132 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) [] Percent of Class Represented by Amount in Row (11) 6.4% Type of Reporting Person: CO SCHEDULE 13D CUSIP No.:881451108 Page6 of 18 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). CREDIT DISTRESSED BLUE LINE MASTER FUND, LTD. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [] 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person with 7. Sole Voting Power0 8. Shared Voting Power4,598,467 9. Sole Dispositive Power0 Shared Dispositive Power4,598,467 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) [] Percent of Class Represented by Amount in Row (11) 3.2% Type of Reporting Person: CO SCHEDULE 13D CUSIP No.:881451108 Page 7 of 18 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). HARBINGER CAPITAL PARTNERS II LP 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [] 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person with 7. Sole Voting Power0 8. Shared Voting Power4,598,467 9. Sole Dispositive Power0 Shared Dispositive Power4,598,467 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) [] Percent of Class Represented by Amount in Row (11) 3.2% Type of Reporting Person: PN SCHEDULE 13D CUSIP No.:881451108 Page 8 of 18 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). HARBINGER CAPITAL PARTNERS II GPLLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [] 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person with 7. Sole Voting Power0 8. Shared Voting Power4,598,467 9. Sole Dispositive Power0 Shared Dispositive Power4,598,467 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) [] Percent of Class Represented by Amount in Row (11) 3.2% Type of Reporting Person: CO SCHEDULE 13D CUSIP No.:881451108 Page 9 of 18 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). HARBINGER HOLDINGS, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [] 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person with 7. Sole Voting Power0 8. Shared Voting Power34,867,088 9. Sole Dispositive Power0 Shared Dispositive Power34,867,088 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) [] Percent of Class Represented by Amount in Row (11) 24.2% Type of Reporting Person: CO SCHEDULE 13D CUSIP No.:881451108 Page 10 of 18 Pages 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). PHILIP FALCONE 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [] 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person with 7. Sole Voting Power0 8. Shared Voting Power39,465,555 9. Sole Dispositive Power0 Shared Dispositive Power39,465,555 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) [] Percent of Class Represented by Amount in Row (11) 26.6% Type of Reporting Person: IN SCHEDULE 13D CUSIP No.:881451108 Page 11 of 18 Pages Item 1.Security and Issuer Item 1 of the Schedule 13D is hereby amended and restated in its entirety as follows: This Amendment No. 21 to Schedule 13D is being filed by the undersigned to amend the Schedule 13D filed by the Reporting Persons on February 21, 2007, as amended by Amendments Nos. 1-20, the last of which was filed on November 1, 2010 (as amended, the “Schedule 13D”), with respect to the Common Stock, par value $0.01 per share (the “Shares”), of TerreStar Corp (“TerreStar”), whose principal executive offices are located at 12010 Sunset Hills Road, 6th Floor, Reston, VA 20190. Item 2.Identity and Background No material change. Item 3.Source and Amount of Funds or Other Consideration Item 3 of the Schedule 13D is hereby amended and restated in its entirety as follows: The beneficial ownership figures on this Schedule 13D reflect an additional purchase of derivative securities convertible into Shares by the Blue Line Fund effected on October 29, 2010.The prior Schedule 13D amendment, filed on November 1, 2010, reflected all other transactions through October 29, 2010 apart from this purchase. As of November 2, 2010, the Master Fund may be deemed to beneficially own 25,865,956 Shares. As of November 2, 2010, Harbinger LLC may be deemed to beneficially own 25,865,956 Shares. As of November 2, 2010, the Special Fund may be deemed to beneficially own 9,001,132 Shares. As of November 2, 2010, the HCPSS may be deemed to beneficially own 9,001,132 Shares. As of November 2, 2010, the Blue Line Fund may be deemed to beneficially own 4,598,467 Shares. As of November 2, 2010, HCP II may be deemed to beneficially own 4,598,467 Shares. As of November 2, 2010, HCP II GP may be deemed to beneficially own 4,598,467 Shares. As of November 2, 2010, Harbinger Holdings may be deemed to beneficially own 34,867,088 Shares. As of November 2, 2010, Philip Falcone may be deemed to beneficially own 39,465,555 Shares. Item 4.Purpose of Transaction No material change. SCHEDULE 13D CUSIP No.:881451108 Page 12 of 18 Pages Item 5.Interest in Securities of the Issuer Item 5 of the Schedule 13D is hereby amended and restated in its entirety as follows: The beneficial ownership figures on this Schedule 13D reflect an additional purchase of derivative securities convertible into Shares by the Blue Line Fund effected on October 29, 2010.The prior Schedule 13D amendment, filed on November 1, 2010, reflected all other transactions through October 29, 2010 apart from this purchase. (a, b) As of November 2, 2010, the Master Fund may be deemed to be the beneficial owner of 25,865,956 Shares, constituting 18.1% of the 143,151,084* total Shares outstanding. The Master Fund has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 25,865,956 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of 25,865,956 Shares. (a, b) As of November 2, 2010, Harbinger LLC may be deemed to be the beneficial owner of 25,865,956 Shares, constituting 18.1% of the 143,151,084*total Shares outstanding. Harbinger LLC has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 25,865,956 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of 25,865,956 Shares. (a, b) As of November 2, 2010, the Special Fund may be deemed to be the beneficial owner of 9,001,132 Shares, constituting 6.4% of the 140,186,154* total Shares outstanding. The Special Fund has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 9,001,132 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of 9,001,132 Shares. (a, b) As of November 2, 2010, HCPSS may be deemed to be the beneficial owner of 9,001,132 Shares, constituting 6.4% of the 140,186,154* total Shares outstanding. HCPSS has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 9,001,132 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of 9,001,132 Shares. (a, b) As of November 2, 2010, the Blue Line Fund may be deemed to be the beneficial owner of 4,598,467 Shares, constituting 3.2% of the 144,064,501* total Shares outstanding. The Blue Line Fund has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 4,598,467 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of 4,598,467 Shares. (a, b) As of November 2, 2010, HCP II may be deemed to be the beneficial owner of 4,598,467 Shares, constituting 3.2% of the 144,064,501* total Shares outstanding. SCHEDULE 13D CUSIP No.:881451108 Page 13 of 18 Pages HCP II has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 4,598,467 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of 4,598,467 Shares. (a, b) As of November 2, 2010, HCP II GP may be deemed to be the beneficial owner of 4,598,467 Shares, constituting 3.2% of the 144,064,501* total Shares outstanding. HCP II GP has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 4,598,467 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of 4,598,467 Shares. (a, b) As of November 2, 2010, Harbinger Holdings may be deemed to be the beneficial owner of 34,867,088 Shares, constituting 24.2% of the 143,871,204* total Shares outstanding. Harbinger Holdings has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 34,867,088 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of 34,867,088 Shares. (a, b) As of November 2, 2010, Mr. Falcone may be deemed to be the beneficial owner of 39,465,555 Shares, constituting 26.6% of the 148,469,671* total Shares outstanding. Mr. Falcone has the sole power to vote or direct the vote of 0 Shares; has the shared power to vote or direct the vote of 39,465,555 Shares; has sole power to dispose or direct the disposition of 0 Shares; and has shared power to dispose or direct the disposition of 39,465,555 Shares. * This figure is based on 139,466,034 Shares outstanding (as of August 2, 2010, according to the Issuer’s most recent Form 10-Q, filed on August 6, 2010), adjusted for derivative securities held by the Reporting Person. (c) The trading dates, number of Shares acquired and disposed of, and the price per share for all transactions in the Shares by the Reporting Persons in the past sixty days, separate from the transactions reported on the prior Schedule 13D amendment, are set forth in Exhibit B.These transactions were all open-market. (d) This Item 5(d) is not applicable. (e) This Item 5(e) is not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. This Item 6 is not applicable. Item 7.Material to be Filed as Exhibits. Exhibit A:Joint Filing Agreement Exhibit B:Schedule of Transactions SCHEDULE 13D CUSIP No.:881451108 Page 14 of 18 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD. By: HARBINGER CAPITAL PARTNERS LLC By: HARBINGER HOLDINGS, LLC, Manager By:/s/ Philip Falcone Name:Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS LLC By: HARBINGER HOLDINGS, LLC, Manager By:/s/ Philip Falcone Name:Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P. By: HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS GP, LLC By: HARBINGER HOLDINGS, LLC, Managing Member By:/s/ Philip Falcone Name:Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS GP, LLC By: HARBINGER HOLDINGS, LLC, Managing Member By:/s/ Philip Falcone Name:Philip Falcone Title: Managing Member SCHEDULE 13D CUSIP No.:881451108 Page 15 of 18 Pages CREDIT DISTRESSED BLUE LINE MASTER FUND, LTD. By: HARBINGER CAPITAL PARTNERSIILP By: HARBINGER CAPITAL PARTNERS II GP LLC, General Partner By:/s/ Philip Falcone Name:Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS II LP By: HARBINGER CAPITAL PARTNERS II GP LLC, General Partner By:/s/ Philip Falcone Name:Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS II GP LLC By:/s/ Philip Falcone Name:Philip Falcone Title: Managing Member HARBINGER HOLDINGS, LLC By:/s/ Philip Falcone Name:Philip Falcone Title: Managing Member /s/ Philip Falcone Philip Falcone November 3, 2010 Attention: Intentional misstatements or omissions of fact constitute federal violations (see 18 U.S.C. 1001). SCHEDULE 13D CUSIP No.:881451108 Page 16 of 18 Pages EXHIBIT A JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13D with respect to the Common Stock, par value $0.01 per share of TerreStar Corp, dated as of November 3, 2010 is, and any amendments thereto (including amendments on Schedule 13G) signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934. HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD. By: HARBINGER CAPITAL PARTNERS LLC By: HARBINGER HOLDINGS, LLC, Manager By:/s/ Philip Falcone Name:Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS LLC By: HARBINGER HOLDINGS, LLC, Manager By:/s/ Philip Falcone Name:Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P. By: HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS GP, LLC By: HARBINGER HOLDINGS, LLC, Managing Member By:/s/ Philip Falcone Name:Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS GP, LLC By: HARBINGER HOLDINGS, LLC, Managing Member By:/s/ Philip Falcone Name:Philip Falcone Title: Managing Member SCHEDULE 13D CUSIP No.:881451108 Page 17 of 18 Pages CREDIT DISTRESSED BLUE LINE MASTER FUND, LTD. By: HARBINGER CAPITAL PARTNERSIILP By: HARBINGER CAPITAL PARTNERS II GP LLC, General Partner By:/s/ Philip Falcone Name:Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS II LP By: HARBINGER CAPITAL PARTNERS II GP LLC, General Partner By:/s/ Philip Falcone Name:Philip Falcone Title: Managing Member HARBINGER CAPITAL PARTNERS II GP LLC By:/s/ Philip Falcone Name:Philip Falcone Title: Managing Member HARBINGER HOLDINGS, LLC By:/s/ Philip Falcone Name:Philip Falcone Title: Managing Member /s/ Philip Falcone Philip Falcone November 3, 2010 SCHEDULE 13D CUSIP No.:881451108 Page 18 of 18 Pages EXHIBIT B SCHEDULE OF TRANSACTIONS Master Fund Dates Shares Acquired or Disposed of Price per Share November 1, 2010 Special Fund Dates Shares Acquired or Disposed of Price per Share November 1, 2010 Blue Line Fund Dates 6.5% Senior Exchangeable PIK Notes* Acquired or Disposed of Price per Share October 29, 2010 *These 6.5% Senior Exchangeable PIK Notes are exchangeable for Shares at a conversion rate of 5.57 notes per Share.
